 


109 HR 1176 RH: Nonprofit Athletic Organization Protection Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 213 
109th CONGRESS 2d Session 
H. R. 1176 
[Report No. 109–393] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Souder (for himself and Mr. Cantor) introduced the following bill; which was referred to the Committee on the Judiciary 
 

March 15, 2006
Additional sponsors: Mr. Ramstad, Mr. Wynn, Mr. Chabot, Mr. Wamp, Mrs. Musgrave, Mr. Osborne, Mr. Hastings of Washington, Mr. Bishop of Georgia, Mr. Conaway, Mr. Bradley of New Hampshire, Ms. Ginny Brown-Waite of Florida, Mr. Kuhl of New York, Mr. Burton of Indiana, Mr. Green of Wisconsin, Mrs. Drake, Mr. Akin, and Mr. Kennedy of Minnesota 

 
March 15, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To provide immunity for nonprofit athletic organizations in lawsuits arising from claims of ordinary negligence relating to the passage, adoption, or failure to adopt rules of play for athletic competitions and practices. 
 
 
1.Short titleThis Act may be cited as the Nonprofit Athletic Organization Protection Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)Amateur Sports and education-based athletics are an important part of our culture. Sports provide a tremendous opportunity for the youth of America to learn the skills of leadership, teamwork, and discipline. Studies have shown that participation in these activities is directly connected to academic achievement and overall social development. 
(2)Amateur athletics are integral to the good health and overall well-being of American society. Nonprofit organizations put forward their best efforts to enact rules that are in the best interests of young people. Injuries will occur as a result of the inherent risks involved in sports. These risks, however, should not work to the detriment of the greater good served by amateur athletics. 
(3)Young people who participate in school sports and other amateur competition have lower levels of obesity. 
(4)Young people who participate in sports tend to be fitter adults, and suffer fewer health problems as they age. 
(5)Playing rules in amateur sports are necessary to provide the opportunity for young people to participate in age- and skill level-appropriate competition. 
(6)Sport involves intense physical activity. It also involves a certain element of danger. Rule making is anticipatory, and hence a difficult balancing act. Rules committee members face a constant struggle to balance the tradeoffs of limiting risk and preserving the key elements and sound traditions of the sport. Rules makers must draw unambiguous lines; they do not have the luxury of self-protective vagueness. Given the large number of participants and the risks inherent in sport, injuries cannot be avoided. By deciding to partake in competition, athletes assume such risks. Allowing lawsuits based merely on the good faith development of the rules is wrong and unfair. 
(7)Rules makers have been the target of an increasing number of lawsuits claiming negligence due to the adoption, or failure to adopt, particular rules for amateur sports. 
(8)Repeatedly defending claims will have a detrimental impact on the ability of rules makers to continue to provide these services, and will discourage the best and brightest coaches, officials, and administrators from serving on rules committees. Additionally, some children may lose the opportunity to participate in organized sports if higher insurance premiums compel amateur athletic organizations to raise fees. 
3.DefinitionsIn this Act: 
(1)Economic lossThe term economic loss means any pecuniary loss resulting from harm (including the loss of earnings or other benefits related to employment, medical expense loss, replacement services loss, loss due to death, burial costs, and loss of business or employment opportunities) to the extent recovery for such loss is allowed under applicable State law. 
(2)HarmThe term harm includes physical, nonphysical, economic, and noneconomic losses. 
(3)Noneconomic lossThe term noneconomic loss means any loss resulting from physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature. 
(4)Nonprofit organizationThe term nonprofit organization means— 
(A)any organization which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or 
(B)any not-for-profit organization which is organized and conducted for public benefit and operated primarily for charitable, civic, educational, religious, welfare, or health purposes. 
(5)Nonprofit athletic organizationThe term nonprofit athletic organization means a nonprofit organization that has as one of its primary functions the adoption of rules for sanctioned or approved athletic competitions and practices. The term includes the employees, agents, and volunteers of such organization, provided such individuals are acting within the scope of their duties with the nonprofit athletic organization. 
(6)StateThe term State includes the District of Columbia, and any commonwealth, territory, or possession of the United States. 
4.Limitation on liability for nonprofit athletic organizations 
(a)Liability protection for nonprofit athletic organizationsExcept as provided in subsections (b) and (c), a nonprofit athletic organization shall not be liable for harm caused by an act or omission of the nonprofit athletic organization in the adoption of rules of play for sanctioned or approved athletic competitions or practices if— 
(1)the nonprofit athletic organization was acting within the scope of the organization’s duties at the time of the adoption of the rules at issue; 
(2)the nonprofit athletic organization was, if required, properly licensed, certified, or authorized by the appropriate authorities for the competition or practice in the State in which the harm occurred or where the competition or practice was undertaken; and 
(3)the harm was not caused by willful or criminal misconduct, gross negligence, or reckless misconduct on the part of the nonprofit athletic organization. 
(b)Responsibility of employees, agents, and volunteers to nonprofit athletic organizationsNothing in this section shall be construed to affect any civil action brought by any nonprofit athletic organization against any employee, agent, or volunteer of such organization. 
(c)Exceptions to nonprofit athletic organization liability protectionIf the laws of a State limit nonprofit athletic organization liability subject to one or more of the following conditions, such conditions shall not be construed as inconsistent with this section: 
(1)A State law that requires a nonprofit athletic organization to adhere to risk management procedures, including mandatory training of its employees, agents, or volunteers. 
(2)A State law that makes the nonprofit athletic organization liable for the acts or omissions of its employees, agents, and volunteers to the same extent as an employer is liable for the acts or omissions of its employees. 
(3)A State law that makes a limitation of liability inapplicable if the civil action was brought by an officer of a State or local government pursuant to State or local law. 
(d)Nonapplicability to certain claimsThe limitation on liability provided by subsection (a) does not apply to an action or claim arising out of a Federal, State, or local antitrust, labor, environmental, defamation, tortious interference of contract law, or civil rights law, or any other Federal, State, or local law providing protection from discrimination. 
5.PreemptionThis Act preempts the laws of any State to the extent that such laws are inconsistent with this Act, except that this Act shall not preempt any State law that provides additional protection from liability relating to the rule-making activities of nonprofit athletic organizations. 
6.Effective date 
(a)In generalThis Act shall take effect on the date of enactment of this Act. 
(b)ApplicationThis Act applies to any claim for harm caused by an act or omission of a nonprofit athletic organization that is filed on or after the effective date of this Act but only if the harm that is the subject of the claim or the conduct that caused the harm occurred on or after such effective date. 
 
 
March 15, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
